Citation Nr: 1333740	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to February 1973.  He also had subsequent service in the United States Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office) in St. Petersburg, Florida.

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's case.  That file includes a brief submitted by the Veteran's representative; however, the remainder of the records are either duplicative or irrelevant to the issue on appeal.   

The Board notes that the Veteran's appeal did originally include the issue of entitlement to an increased evaluation for PTSD.  However, he did not submit a substantive appeal following the issuance of the March 2010 statement of the case. See 38 C.F.R. § 20.202.  He did file a VA Form 9 in April 2010, but that substantive appeal was specifically limited to the issue of entitlement to service connection for hypertension.  Accordingly, the issue of entitlement to an increased evaluation for PTSD no longer remains in appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As previously noted, the Veteran served on active duty from June 1969 to February 1973 and had subsequent service in the United States Navy Reserve.  However, it does not appear that all of the dates of the Veteran's Reserve service have been verified, to include any periods of active duty for training (ACDUTRA).  Therefore, the RO/AMC should attempt to verify the dates of the Veteran's service in the United States Navy Reserve.

Moreover, the Board finds that an additional medical opinion is needed in this case.  The November 2008 VA examiner opined that it was less likely as not that the Veteran's hypertension was related to his military service.  In rendering that opinion, the examiner noted that there was only anecdotal evidence of elevated blood pressure readings while he was on active duty and that there was no further documentation until the three to four years before the VA examination.  However, the record does show that the Veteran was seen for high blood pressure on several occasions in 1975 and that he was assessed as having probable labile hypertension.  Thus, it appears that the November 2008 VA examiner's opinion was based on an inaccurate factual premise.  In addition, the April 2012 VA examiner opined that it was less likely than not that the Veteran's hypertension was due to or the result of the Veteran's service-connected condition.  However, he did not specifically address whether the Veteran's service connected PTSD may have permanently aggravated his hypertension.  Therefore, an additional medical opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Naval Reserve Personnel Center, the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant, including records from his service in the United States Navy Reserve. 

The RO/AMC should request verification of the dates for each period of active duty and active duty for training. 

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

2.  Following completion of the action in the preceding paragraph, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  The RO/AMC should provide the examiner with the summary of the appellant's verified dates and types of service. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service personnel and treatment records, his post-service medical records, lay statements, and the assertions of the appellant and his representative.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension manifested during a period of active duty or active duty for training (ACDUTRA) or within one year of active duty.  He or she should also state whether it is at least as likely as not that the Veteran's hypertension is otherwise causally or etiologically related to a period of active duty or active duty for training (ACDUTRA).  In rendering these opinions, the examiner should address the findings contained in the available service treatment records as well as the pertinent findings documented in 1975.

In addition, the examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension was caused by or permanently aggravated his service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


